Exhibit 10.2
 


FIRST LIEN STOCK PLEDGE AND SECURITY AGREEMENT dated as of May 25, 2006, by and
between Carrizo Oil & Gas, Inc., a Texas corporation (hereinafter referred to as
the “Grantor”), in favor of JPMorgan Chase Bank, National Association, as
administrative agent (in such capacity, the “Collateral Agent”), to secure the
Indebtedness (as defined below) of the Grantor.
 
A.  The Grantor, certain subsidiaries of Grantor, as Guarantors, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, National Association,
as administrative agent are the parties to that certain Credit Agreement dated
as of May 25, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement).
 
B.  Pursuant to the Credit Agreement (as defined below), the Grantor has agreed
to enter into and execute this Agreement.
 
NOW, THEREFORE, in consideration of the premises, the Grantor and the Collateral
Agent (for the ratable benefit of the Secured Parties) do hereby agree and
obligate themselves as follows:
 
SECTION 1.  Definitions. Any capitalized term defined in the Credit Agreement
and not otherwise defined herein shall have the meaning given to such term in
the Credit Agreement. In addition, the following terms shall have the following
meanings when used in this Agreement:
 
“Agreement” shall mean this First Lien Stock Pledge and Security Agreement, as
amended, restated, supplemented or otherwise modified from time to time, and any
exhibits or attachments hereto.
 
“CCBM” shall mean CCBM, Inc., a Delaware corporation, and its successors and
assigns.
 
“Collateral” shall have the meaning assigned to such term in Section 2(a) of
this Agreement.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
to this Agreement.
 
“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the Intercreditor Agreement.
 
“Grantor” shall have the meaning assigned to such term in the preamble to this
Agreement.
 
“Indebtedness” shall mean, at any time, (a) all obligations, indebtedness and
liabilities, whether now existing or arising in the future, of the Grantor to
the Secured Parties or any of them pursuant to a Swap Agreement or other
commodity or price management
 
 
1

--------------------------------------------------------------------------------

 


transaction, (including all renewals, extensions, modifications, and
substitution thereof and therefor), and (c) the indebtedness of the Grantor
under the Credit Agreement, including principal, interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), costs, expenses and reasonable attorneys’ fees and all other fees,
charges, costs, expenses and indemnities for which the Grantor and/or any
Guarantor is responsible under the Credit Agreement or under any of the other
Loan Documents, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
 
“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
July 21, 2005, as amended, restated, supplemented or otherwise modified from
time to time, among the Grantor, CCBM, Hibernia National Bank as First Lien
Collateral Agent and Credit Suisse, as Second Lien Collateral Agent as amended
by that certain Amendment No. 1 and Agreement dated as of May 25, 2006, by and
among the foregoing parties and JPMorgan Chase Bank, National Association, as
the New First Lien Collateral Agent.
 
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
“Pinnacle Shares” shall have the meaning assigned to such term in Section 6(f)
of this Agreement.
 
“Revised Article 9” shall have the meaning assigned to such term in Section 9 of
this Agreement.
 
“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) each counterparty to any Swap Agreement with the
Grantor or a Guarantor that either (i) is in effect on the Closing Date if such
counterparty is the Administrative Agent or a Lender or an affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent or a
Lender or an affiliate of the Administrative Agent or a Lender at the time such
Swap Agreement is entered into, (e) the beneficiaries of each indemnification
obligation undertaken by Grantor or any Guarantor under any Loan Document and
(f) the successors and assigns of each of the foregoing.
 
“Securityholders Agreement” shall mean the Securityholders Agreement, dated as
of June 23, 2003, by and among Pinnacle Gas Resources, Inc., a Delaware
corporation, CCBM, Rocky Mountain Gas, Inc., a Wyoming corporation, each of the
CSFB Parties (as defined therein), Peter G. Schoonmaker, a natural person, Gary
Uhland, a natural person, each Shareholder (as defined therein) party thereto,
the Grantor and U.S. Energy Corporation, a Wyoming corporation.
 
“Stock Certificate” shall have the meaning assigned to such term in Section 2(a)
of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


SECTION 2.  Security Interest. (a)To secure the full and punctual payment and
performance of all present and future Indebtedness, the Grantor hereby pledges,
pawns, transfers and grants to the Collateral Agent (for the ratable benefit of
the Secured Parties) a continuing security interest in and to all of the
following property of the Grantor, whether now owned or existing or hereafter
acquired or arising (collectively, the “Collateral”):
 
1000 shares of the capital stock of CCBM represented by Certificate No. 1, dated
June 29, 2001 (the “Stock Certificate”), registered in the Grantor’s name,
together with any additional shares of stock issued by CCBM to the Grantor
hereafter as stock dividends, stock splits or otherwise, or shares received as a
result of any merger or consolidation of CCBM, all cash, liquidation and other
dividends now or hereafter declared thereon, all stock redemption payments and
all other monies due or to become due thereunder, all stock warrants, options,
pre-emptive rights, rights of first refusal, and other rights to subscribe to,
purchase or receive any shares of common stock or other securities now or
hereafter incident thereto or declared or granted in connection therewith, and
all distributions (whether made in cash, instruments, income, or other property)
made or to be made in connection therewith or incident thereto, and all proceeds
of all or any of the foregoing, in whatever form.
 
(b)  The security interest is granted as security only and shall not subject the
Collateral Agent and/or the other Secured Parties to, or transfer or in any way
affect or modify, any obligation or liability of the Grantor with respect to any
of the Collateral or any transaction in connection therewith.
 
SECTION 3.  Delivery of Collateral. The Collateral Agent hereby accepts the
delivery of the Collateral on behalf of the Secured Parties and on behalf of any
future transferee of the Indebtedness. The Grantor will execute and deliver to
the Collateral Agent all assignments, endorsements, powers and other documents
reasonably requested at any time and from time to time by the Collateral Agent
or the Secured Parties with respect to the Collateral and the rights and powers
granted to the Collateral Agent or the other Secured Parties hereunder, and will
deliver to the Collateral Agent any stock certificates representing stock
dividends on, or stock splits of, any of the Collateral, together with a stock
power fully executed in blank.
 
SECTION 4.  Representations. The Grantor has not performed any acts or signed
any agreements which might prevent the Collateral Agent from enforcing any of
the terms of this Agreement or which would limit any of such terms in any such
enforcement. Other than the Second Lien Security Agreement, no security
agreement or similar or equivalent document or instrument covering all or any
part of the Collateral has been executed by the Grantor and remains in effect.
No Collateral is in the possession of any Person (other than the Grantor)
asserting any claim thereto or security interest therein, except that the
Collateral Agent or its designee (prior to the transfer of the possession and
control of the Stock Certificate to the Second Lien Collateral Agent pursuant to
the Intercreditor Agreement) shall also be acting as a gratuitous bailee for the
Second Lien Collateral Agent subject to the terms and conditions of the
Intercreditor Agreement. The Grantor further represents and warrants as follows:
 
 
3

--------------------------------------------------------------------------------

 


(a)  there are no outstanding options, warrants or similar rights with respect
to the Collateral;
 
(b)  the Grantor has the full power and authority to grant to the Collateral
Agent a valid and enforceable perfected and continuing lien on and security
interest in the Collateral pursuant to this Agreement;
 
(c)  the Collateral delivered to the Collateral Agent is fully paid and
nonassessable, duly and validly authorized and issued and, upon execution
hereof, will be duly and validly pledged to the Collateral Agent in accordance
with all provisions of applicable law;
 
(d)  the Grantor has good and marketable title to, and is the legal and
registered owner of, the Collateral, free and clear of all liens, except for the
security interest created pursuant to this Agreement, and except for the lien
and security interest granted to the First Lien Collateral Agent;
 
(e)  upon the execution and delivery of this Agreement, and the delivery of the
Stock Certificate to the Collateral Agent, the Collateral Agent (for the ratable
benefit of the Secured Parties) shall have a valid and enforceable lien on and
security interest in to the Collateral and and upon the delivery of the Stock
Certificate to the Collateral Agent, such lien and security interest shall
constitute a perfected security interest in such Collateral, superior to the
rights and equitable interests of all other persons in the Collateral;
 
(f)  the execution, delivery and performance of this Agreement by the Grantor
and the granting of a valid and enforceable lien and security interest in the
Collateral will not (i) violate any provision of any law, any judgment, order,
rule or regulation of any court, arbitration panel, or other governmental
authority, domestic or foreign, or other person, (ii) violate any provision of
any indenture, agreement, mortgage, contract or other instrument to which the
Grantor is a party or by which any of its properties, assets or revenues are
bound, or be in conflict with, result in an acceleration of any obligation or a
breach of or constitute (with notice or lapse of time or both) a default under,
any such indenture, agreement, mortgage, contract or other instrument, or
(iii) result in the creation or imposition of any lien on any of the properties,
assets or revenues of the Grantor, except those in favor of the Collateral Agent
as provided herein;
 
(g)  this Agreement has been duly executed and delivered by the Grantor and
constitutes the legal, valid and binding obligation of the Grantor enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
 
(h)  no registration with or consent or approval of, or other action by, any
governmental authority, domestic or foreign, or other person is required (other
than such approvals or consents which may have been obtained) in connection with
the execution, delivery and performance of this Agreement and the granting of
the valid and enforceable lien and security interest in the Collateral in favor
of the Collateral Agent;
 
 
4

--------------------------------------------------------------------------------

 

(i)  the Collateral constitutes not less than 100% of the issued and outstanding
capital stock of CCBM;
 
(j)  the Grantor represents and warrants that until the Collateral Agent’s
security interest in the Collateral is terminated by the Collateral Agent, that
the Collateral shall at all times constitute not less than 100% of the issued
and outstanding capital stock of CCBM. To the extent necessary, the Grantor
agrees that it shall not approve or authorize any issuance of capital stock by
CCBM if such issuance would reduce the Collateral below the 100% calculation
mentioned in the preceding sentence;
 
(k)  the Grantor represents and warrants that it is a corporation duly organized
under the laws of its state of incorporation. As of the date hereof, the
Grantor’s mailing address and the location of its principal place of business
(if it only has one) or its chief executive office (if it has more than one
place of business) is at 1000 Louisiana Street, Suite 1500, Houston, TX 77002.
The Grantor also represents and warrants that it has not conducted business
under any name during the past five years except the name in which it has
executed this Agreement, which is the exact name as it appears in the Grantor’s
organizational documents, as amended, as filed with the Grantor’s jurisdiction
of organization. The Grantor represents and warrants that its Federal employer
identification number is 76-041-5919. The Grantor agrees that it will notify the
Collateral Agent in writing should the Grantor ever change its name, legal
status, or change or obtain a new Federal employer identification number. The
Grantor further agrees to notify the Collateral Agent in writing of any change
in the Grantor’s mailing address or the location of the Grantor’s principal
office; and
 
(l)  the Grantor represents and warrants that it shall not execute any amendment
to or modification of the Securityholders Agreement without first obtaining the
prior written consent of the Collateral Agent.
 
SECTION 5.  Voting Rights. (a) So long as no Event of Default shall have
occurred and be continuing, the Grantor shall have the right, from time to time,
to exercise voting and other consensual rights to give approvals, ratifications
and waivers pertaining to the Collateral, and the Collateral Agent upon
receiving a written request from the Grantor accompanied by a certificate
stating that no Event of Default has occurred will deliver to the Grantor (or as
specified in such request) such proxies, approvals, ratifications, waivers and
other instruments pertaining to the Collateral as may be specified in such
request and be in form and substance satisfactory to the Collateral Agent.
 
(b)  Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right, at the Collateral Agent’s option upon
written notice to the Grantor (which notice shall be deemed to have been given
upon the occurrence of an Event of Default under clause (g) or clause (h) of
Article IX of the Credit Agreement), and to exercise the voting and other
consensual rights to give approvals, ratifications and waivers and to take any
other action with respect to all the Collateral with the same force and effect
as if the Collateral Agent (for the ratable benefit of the Secured Parties) was
the absolute and sole owner thereof, and the Grantor’s right to exercise such
voting and other consensual rights shall, at the Collateral Agent’s option,
cease and become vested in the Collateral Agent.
 
 
5

--------------------------------------------------------------------------------

 

SECTION 6.  Remedies upon Default. (a)  Upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent may exercise all rights
of a secured party under the New York UCC and other applicable law (including
the Uniform Commercial Code as in effect from time to time in any applicable
jurisdiction) and, in addition, the Collateral Agent may, without being required
to give any notice, except as herein provided or as may be required by mandatory
provisions of law, (i) transfer the whole or any part of the Collateral into the
name of the Collateral Agent or its nominee(s), (ii) sell the Collateral or any
part thereof at a broker’s board or on a securities exchange or (iii) sell the
Collateral or any part thereof at public or private sale, for cash, upon credit
or for future delivery, and at such price or prices as the Collateral Agent may
deem satisfactory. The Collateral Agent may be the purchaser of any or all of
the Collateral so sold at any public sale (or, if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale). The Grantor
will execute and deliver such documents and take such other action as the
Collateral Agent deems necessary or advisable in order that any such sale may be
made in compliance with law. Upon any such sale the Collateral Agent shall have
the right to deliver, assign and transfer to the purchaser thereof the
Collateral so sold. Each purchaser at any such sale shall hold the Collateral so
sold to it absolutely and free from any claim or right of whatsoever kind,
including any equity or right of redemption of the Grantor which may be waived,
and the Grantor, to the extent permitted by law, hereby specifically waives all
rights of redemption, stay or appraisal which it has or may have under any law
now existing or hereafter adopted. The Grantor agrees that ten (10) days’ prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral constitutes “reasonable authenticated notification of
disposition” within the meaning of Section 9-611(b) of the New York UCC (or any
successor provision from time to time in effect) with respect to timeliness of
notification, except that shorter or no notice shall be reasonable as to any
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market. The notice (if any) of such
sale shall (A) in case of a public sale, state the time and place fixed for such
sale, and (B) in the case of a private sale, state the day after which such sale
may be consummated. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix in the notice of such sale. At any such sale the Collateral may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may determine. The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Collateral
Agent until the selling price is paid by the purchaser thereof, but the
Collateral Agent shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may again be sold upon like notice.
 
(b)  As an alternative to exercising the power of sale herein conferred upon it,
the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 6(b) shall be deemed to conform to the
 
 
6

--------------------------------------------------------------------------------

 

commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
 
(c)  The Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of all or part of the Collateral by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws, but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire all or a part of the Collateral for their
own account, for investment, and not with a view to the distribution or resale
thereof. If the Collateral Agent deems it advisable to do so for the foregoing
or for other reasons, the Collateral Agent is authorized to limit the
prospective bidders on or purchasers of any of the Collateral to such a
restricted group of purchasers and may cause to be placed on certificates for
any or all of the Collateral a legend to the effect that such security has not
been registered under the Securities Act, and may not be disposed of in
violation of any provision of the Securities Act, and to impose such other
limitations or conditions in connection with any such sale as the Collateral
Agent deems necessary or advisable in order to comply with the Securities Act or
any other securities or other laws. The Grantor acknowledges and agrees that any
private sale so made may be at prices and on other terms less favorable to the
seller than if such Collateral were sold at public sale and that the Collateral
Agent has no obligation to delay the sale of such Collateral for the period of
time necessary to permit the registration of such Collateral for public sale
under any securities laws. The Grantor agrees that a private sale or sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. If any consent, approval, or authorization of
any federal, state, municipal or other governmental department, agency or
authority should be necessary to effectuate any sale or other disposition of the
Collateral, or any partial sale or other disposition of the Collateral, the
Grantor will execute all applications and other instruments as may be required
in connection with securing any such consent, approval or authorization and will
otherwise use its best efforts to secure same. In addition, if the Collateral is
disposed of pursuant to Rule 144 under the Securities Act, the Grantor agrees to
complete and execute a Form 144, or comparable successor form, at the Collateral
Agent’s request; and the Grantor agrees to provide any material adverse
information in regard to the current and prospective operations of CCBM of which
the Grantor has knowledge and which has not been publicly disclosed, and the
Grantor hereby acknowledges that the Grantor’s failure to provide such
information may result in criminal and/or civil liability.
 
(d)  In addition, to the extent permitted by applicable law, the Grantor hereby
unconditionally and irrevocably authorizes and instructs CCBM, upon the
occurrence and continuance of an Event of Default, to transfer record ownership
of the Collateral to the Secured Parties. Notice of said occurrence and
continuance of an Event of Default to CCBM shall be the issuance of a written
notification thereof by the Collateral Agent to CCBM.
 
(e)  Application of Proceeds. All payments received by the Collateral Agent
and/or the other Secured Parties hereunder shall be applied by the Secured
Parties to payment of the Indebtedness in the following order unless a court of
competent jurisdiction shall otherwise direct:
 
FIRST, to payment of all costs and expenses of the Collateral Agent incurred in
connection with the collection and enforcement of the Indebtedness or of any
security
 
 
7

--------------------------------------------------------------------------------

 


interest granted to the Collateral Agent for the benefit of the Secured Parties
in connection with any collateral securing the Indebtedness; and
 
SECOND, to payment of that portion of the Indebtedness constituting accrued and
unpaid interest and fees, to the Collateral Agent and the other Secured Parties
in accordance with the amount of such accrued and unpaid interest and fees owing
to each of them.
 
(f)  Notwithstanding anything herein to the contrary, the Grantor and the
Collateral Agent hereby acknowledge and agree, among themselves and for the
benefit of Pinnacle, that (i) insofar and only insofar as the Pinnacle Shares
(as defined below) are concerned, each agrees to be bound by the terms of the
Securityholders Agreement, (ii) the Collateral Agent shall notify Pinnacle and
the nonpledging Shareholder (as defined in the Securityholders Agreement) (using
the names and addresses of such parties as provided in Section 9.5 of the
Securityholders Agreement) of the date, time and location of any foreclosure
upon pledged or encumbered Collateral at least 60 days prior to the foreclosure,
(iii) that any notice of foreclosure shall be deemed to be an Involuntary
Transfer subject to Section 5.6 of the Securityholders Agreement and (iv) if
Pinnacle elects to purchase the shares of common stock of Pinnacle, par value
$0.01 per share, held by the Grantor (the “Pinnacle Shares”) pursuant to
Section 5.6 of the Securityholders Agreement, the foreclosure shall not include
the Pinnacle Shares and the Pinnacle Shares shall be sold and delivered by the
Collateral Agent and the Grantor to the Persons entitled to purchase such
Pinnacle Shares under Section 5.6 of the Securityholders Agreement in accordance
with Section 5.6 of the Securityholders Agreement. If for any reason the pledged
Collateral is foreclosed upon, the foreclosure shall be considered an
Involuntary Transfer and the provisions of Section 5.6 of the Securityholders
Agreement shall govern.
 
SECTION 7.  Limitation on Duty. Beyond the exercise of reasonable care in the
custody thereof, the Collateral Agent shall have no duty as to any Collateral in
its possession or control or in the possession or control of the Secured Parties
or bailee or any income thereon. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property, and shall not be liable or responsible for any loss or
damage to any of the Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any broker or other Secured Party or bailee
selected by the Collateral Agent in good faith. The Collateral Agent shall be
deemed to have exercised reasonable care with respect to any of the Collateral
in its possession if the Collateral Agent takes such action for that purpose as
the Grantor shall reasonably request in writing; but no failure to comply with
any such request shall, of itself, be deemed a failure to exercise reasonable
care.
 
SECTION 8.  Appointment of the Collateral Agent. At any time or times, in order
to comply with any legal requirement in any jurisdiction, the Secured Parties
may appoint a bank or trust company or one or more other Persons with such power
and authority as may be necessary for the effectual operation of the provisions
hereof and may be specified in the instrument of appointment.
 
 
8

--------------------------------------------------------------------------------

 

SECTION 9.  Revised Article 9. The Grantor hereby confirms that by signing this
Agreement, the Grantor has authenticated this Agreement, within the meaning of
Section 9 of the New York UCC and Revised Article 9 of the Uniform Commercial
Code as now or hereafter in effect in any jurisdiction (“Revised Article 9”).
This Agreement shall constitute full authorization in favor of the Collateral
Agent to file appropriate financing statements, initial or “in lieu” financing
statements, continuation statements, and statements of amendment, with or
without the Grantor’s signature, as may be necessary or advisable to perfect and
maintain the perfection and priority of the security interest granted to the
Secured Parties in this Agreement, including any such filings containing such
information required by Part 5 of Revised Article 9 for the sufficiency or
filing office acceptance of any financing statement, continuation statement or
amendment, including whether the Grantor is an organization, the type of
organization and any organization number issued to the Grantor. The Grantor
shall furnish such information to the Collateral Agent upon the Collateral
Agent’s request. Any such financing statements, continuation statements or
amendments may be signed by the Collateral Agent on the Grantor’s behalf. Any
such filings by the Collateral Agent may be by delivery of originals or
photocopies, by electronic communication, or such other authorized form of
communication as may be permitted under then.
 
SECTION 10.  Expenses. In the event that the Grantor fails to comply with any
provisions of the Credit Agreement or this Agreement, such that the value of any
Collateral or the validity, perfection, rank or value of any security interest
hereunder is thereby diminished or potentially diminished or put at risk, the
Collateral Agent may upon reasonable prior notice, but shall not be required to,
effect such compliance on behalf of the Grantor, and the Grantor shall reimburse
the Collateral Agent for the costs thereof on demand. All insurance expenses and
all expenses of protecting, storing, appraising, preparing for sale, handling,
maintaining and shipping the Collateral, any and all excise, property, sales,
and use taxes imposed by any federal, state or local authority on any of the
Collateral, all expenses in respect of periodic appraisals and inspections of
the Collateral to the extent the same may be reasonably requested from time to
time, and all expenses in respect of the sale or other disposition thereof shall
be borne and paid by the Grantor, and if the Grantor fails to promptly pay any
portion thereof when due, the Collateral Agent may, at its option, but shall not
be required to, pay the same and charge the Grantor’s account therefor, and the
Grantor agrees to reimburse the Collateral Agent therefor on demand. All sums so
paid or incurred by the Collateral Agent for any of the foregoing and any and
all other sums for which the Grantor may become liable hereunder and all costs
and expenses (including reasonable attorneys’ fees, legal expenses and court
costs) incurred by the Collateral Agent in enforcing or protecting any of the
rights or remedies under this Agreement, together with interest thereon until
paid at the rate equal the then highest rate of interest (including default
interest payable pursuant to Section 2.07 of the Credit Agreement) charged on
the principal of any of the Indebtedness due under the Credit Agreement plus one
percent, shall be additional Indebtedness hereunder and the Grantor agrees to
pay all of the foregoing sums promptly on demand.
 
SECTION 11.  Termination. This Agreement shall terminate upon the satisfaction
of all of the following conditions: (a) the payment in full of the Indebtedness,
(b) the termination of the Credit Agreement (and all obligations of the Lenders
thereunder), and (c) the termination of all obligations with respect to Swap
Agreements (to the extent constituting Indebtedness). Upon request of the
Grantor, the Collateral Agent shall deliver the remaining Collateral (if any)
 
 
9

--------------------------------------------------------------------------------

 

to the Grantor unless the Second Lien Obligations (as defined in the
Intercreditor Agreement) are outstanding at such time.
 
SECTION 12.  Notices. Any notice or demand which, by provision of this
Agreement, is required or permitted to be given or served to the Grantor, the
Collateral Agent and/or CCBM shall be deemed to have been sufficiently given and
served for all purposes if made in accordance with the Credit Agreement.
 
SECTION 13.  Amendment. Neither this Agreement nor any provisions hereof may be
changed, waived, discharged or terminated orally or in any manner other than by
an instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
 
SECTION 14.  Waivers. No course of dealing on the part of the Collateral Agent
or the other Secured Parties, their officers, employees, consultants or agents,
nor any failure or delay by the Collateral Agent or the other Secured Parties
with respect to exercising any of its rights, powers or privileges under this
Agreement shall operate as a waiver thereof.
 
SECTION 15.  Cumulative Rights. The rights and remedies of the Collateral Agent
and the other Secured Parties under this Agreement shall be cumulative and the
exercise or partial exercise of any such right or remedy shall not preclude the
exercise of any other right or remedy.
 
SECTION 16.  Titles of Sections. All titles or headings to sections of this
Agreement are only for the convenience of the parties and shall not be construed
to have any effect or meaning with respect to the other content of such
sections, such other content being controlling as to the agreement between the
parties hereto.
 
SECTION 17.  Governing Law. This Agreement is a contract made under and shall be
construed in accordance with and governed by the laws of the State of New York.
 
SECTION 18.  Successors and Assigns. All covenants and agreements made by or on
behalf of the Grantor in this Agreement shall bind the Grantor’s successors and
assigns and shall inure to the benefit of the Collateral Agent, the other
Secured Parties and their successors and assigns. This Agreement is for the
benefit of the Collateral Agent and the other Secured Parties and for such other
Person or Persons as may from time to time become or be the holders of any of
the Indebtedness, and this Agreement shall be transferable with the same force
and effect and to the same extent as the Indebtedness may be transferable, it
being understood that, upon the transfer or assignment by the Collateral Agent
or the other Secured Parties of any of the Indebtedness, the legal holder of
such Indebtedness shall have all of the rights granted to the Collateral Agent
and the other Secured Parties under this Agreement. The Grantor specifically
agrees that upon any transfer of the Indebtedness, the Collateral Agent or the
other Secured Parties may transfer and deliver the Collateral to the transferee
of such Indebtedness and the Collateral shall secure any and all of the
Indebtedness in favor of such a transferee, that such transfer of the Collateral
shall not affect the priority and ranking thereof, and that the Collateral shall
secure with retroactive rank the then existing Indebtedness of the Grantor to
the transferee and any and all Indebtedness thereafter arising. After any such
transfer has taken place, the
 
 
10

--------------------------------------------------------------------------------

 
 
Collateral Agent or the other Secured Parties shall be fully discharged from any
and all future liability and responsibility to the Grantor with respect to the
Collateral and the transferee thereafter shall be vested with all the powers,
rights and duties with respect to the Collateral.
 
SECTION 19.  Counterparts. This Agreement may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof, each counterpart shall be
deemed an original, but all of which when taken together shall constitute one
and the same instrument.
 
SECTION 20.  INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE ENCUMBRANCE AND SECURITY INTERESTS GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE ENTITLED TO THE BENEFITS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL CONTROL.
 
SECTION 21.  Custody of Collateral. The Collateral Agent hereby acknowledges
receipt of the Stock Certificate and that the Second Lien Collateral Agent has
appointed the Collateral Agent to act as gratuitous bailee for the Second Lien
Collateral Agent, to hold the Stock Certificate on behalf of both the Collateral
Agent as First Lien Collateral Agent and the Second Lien Collateral Agent
pursuant to the Intercreditor Agreement and further acknowledges and agrees that
this Agreement shall in all respects be subject to the terms and conditions
contained in the Intercreditor Agreement.
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Agreement to be duly executed as of the date first above written.


GRANTOR:


CARRIZO OIL & GAS, INC.,


By:/s/ Paul F. Boling   
Name: Paul F. Boling
Title: Vice President and Chief Financial Officer




COLLATERAL AGENT:


JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION


By: /s/ Charles Kingswell-Smith______
Name: Charles Kingswell-Smith
Title: Senior Vice President

 
 
12

--------------------------------------------------------------------------------

 